McCALL, J.
(concurring). Unless we are ready to conclude that the mere happening of an accident imports a liability, and that the same is always fixed upon the defendant, this judgment must be reversed. The plaintiff herein has not sustained the burden which the law imposes upon him of establishing by a fair preponderance of credible proof the negligence of the defendant, or his freedom from contributory negligence. Although the allegation in the complaint, sets forth the ownership of the horse in plaintiff, and issue is raised thereon by the denial set up in the answer, the case is entirely destitute of proof as to plaintiff’s ownership. While the record does show that at least in one instance the plaintiff had leased or hired a horse and wagon similar to that claimed to have been injured by the accident on the score of the damages allowed, in my judgment it is grossly excessive, though the evidence shows that the horse was injured and made lame. There is nothing in the proof which would justify a finding that the horse was destroyed, or would warrant such a recovery as was allowed in this case.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.